Citation Nr: 0504836
Decision Date: 02/22/05	Archive Date: 04/27/05

DOCKET NO. 03-34 049                        DATE FEB 22 2005

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic degenerative joint disease, right shoulder, currently rated 20 percent disabling.

2. Entitlement to an increased evaluation for posttraumatic degenerative joint disease, cervical spine, currently rated 30 percent disabling.

3. Entitlement to an increased (compensable) evaluation for shell fragment wound scars, right arm and thigh.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from August 1950 to August 1953.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a
March 2003 rating decision by the Department of  Veterans Affairs (VA) Newark, New Jersey Regional Office (RO), denying the veteran increased evaluations for his service-connected cervical spine and shell fragment wound (SFW) disorders. This determination increased the disability evaluation for the veteran's service-connected right shoulder disorder from 10 percent to 20 percent disabling.

In March 2004, the veteran appeared at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO. A transcript of the veteran's testimony has been associated with his claims file.

The issue of an increased evaluation for the veteran's service-connected cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Residuals of the veteran's service-connected right shoulder disorder, the minor extremity, are manifested primarily by pain with flexion to 110 degrees and abduction to 95 degrees.

-2


2. The veteran's residuals of a SFW to the right arm and forearm, and thigh are barely discernable with no objective evidence of associated pathology.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for posttraumatic degenerative joint disease of the right shoulder, the minor extremity, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 and Part 4, Code 5201 (2004).

2. The criteria for an increased (compensable) evaluation for residuals of a SFW to the right arm and thigh have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic Codes 7800, 7803, 7804, 7805 (2001) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be

- 3 


provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22,2003, Paralyzed
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).

The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in §3.159{b}(l) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response.

With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16, 2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 USC §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108-____ Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. The veteran was provided a copy of the rating decision noted above and a July 2003 statement of the case. These documents, collectively, provide notice of the law and governing regulations, as well as the reasons for the determination made regarding his claim. By way of these documents, the veteran was also specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on his behalf.

Further, in a January 2003 letter, the RO specifically informed the veteran of the information and evidence needed from him to substantiate his claim, evidence

-4


already submitted and/or obtained in his behalf, as well as the evidence VA would attempt to obtain.

The record discloses that VA has met its duty to assist the veteran also in obtaining evidence necessary to substantiate his claim. Most notably VA treatment records and reports of comprehensive VA examinations provided to him since service have been obtained and associated with his claims file. There is no identified evidence that has not been accounted for and the veteran's representative has been given the opportunity to submit written argument. No additional evidence appears forthcoming. Therefore, under the circumstances, the Board finds that V A has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records have not been furnished by the appropriate service department and apparently were destroyed in a fire at the National Personnel Records Center. The hospital admissions card from the Office of the Surgeon General, Department of the Army show that the veteran was hospitalized in March 1951 for a dislocation of the shoulder and in June 1951 for a contusion to the thorax.

On the veteran's initial VA examination in May 1994 the veteran related to his examiner that while in service he was thrown out of a foxhole as the result of an exploding grenade and sustained a dislocation of his right shoulder as well as SFW injuries. He said that the area was cleaned and strapped. He further stated that he has had continuing problems with the right shoulder but no surgery performed. It was noted by the examiner that the veteran was left hand dominant. An examination of the shoulder showed no scars or atrophy. There was a positive impingement sign and general tenderness about the subdeltoid bursa, bicipital groove and acromioclavicular joint. There was restricted motion at 130 degrees elevation and abduction, full backward elevation, adduction to 20 degrees, 45 degrees external rotation and 70 degrees internal rotation, all with pain. An x-ray of

- 5 


the right shoulder was interpreted to reveal degenerative joint disease changes at the right shoulder with narrowing of the joint space.

Service connection for impingement syndrome of the right shoulder with degenerative joint disease and arthrofibrosis, rated 10 percent disabling, effective from April 1994, was established by an RO rating decision dated in August 1994.

When examined by VA in May 2000 the veteran reported that he sustained shrapnel wounds to his right side while in service. He said that the shrapnel wounds were small and have healed with very little in the way of scars left. He reported having some pain in his right shoulder and arm almost daily with some radiation into the right forearm at times. It was noted by the examiner that he might also be some pain in the right thigh area. The veteran stated that his symptoms might give him some difficulty in heavy lifting involving the right upper extremity. On physical examination, there were three 2-3 mm scars over the right arm and forearm and one over the right thigh, which was reportedly hard to see. Motion of both shoulders was limited. Flexion on the right was 125 degrees and on the left, 120 degrees. Abduction was 115 degrees on the right and 95 degrees on the left. External rotation was 45 degrees on the right and 30 degrees on the left. Internal rotation brought the right hand to the right low lumbar area and the left hand only to the left upper gluteal area. Adduction was 20 degrees on the right and 10 degrees on the left. Extension was 50 degrees on the right and 45 degrees on the left. There was no significant discomfort with motion. Sensory testing and muscle strength were within normal limits in the upper extremities. Small, healed shrapnel wounds right arm and thigh as well as moderate degenerative joint disease right shoulder were the pertinent diagnoses.

Service connection for SFW scars, right arm and thigh was established by an RO rating decision dated in January 2001. This disorder was rated as noncompensably disabling, effective from April 2000.

VA outpatient treatment records, dated from November 1998 to December 2002, have been received and associated with the claims file. These show evaluation and

- 6


treatment for various disabilities, but do not show complaints or findings referable to the veteran's right shoulder and/or SFW residuals.

On his most recent VA examination in January 2003, the veteran reported that he continues to feel pain radiating into his right shoulder and arm and that he gets a feeling of weakness of the right upper extremity. He also said that he might feel some numbness in and about the right shoulder and arm at times. On physical examination, the right shoulder had flexion to 110 degrees, abduction to 95 degrees, external rotation to 5 degrees, internal rotation that allowed the right hand to be brought to the lumbar level, adduction to 25 degrees, and extension to 30 degrees. There was minor discomfort at end range of all motions. There was no tenderness about the right shoulder or about the right arm. The examiner stated, with respect to the veteran's shrapnel scars, that they were difficult to see in the right arm and right thigh. Moderate degenerative joint disease right shoulder and small, healed, shrapnel wounds right arm and thigh were the pertinent diagnoses. The examiner stated that the right shoulder would be expected to have additional pain during times of flare-up or stressful use. He added that as a result of the increased pain, there would be decrease in motion, strength and some increased fatigability. He further stated that it is not possible to quantify how much further loss of motion might occur, or how much increase in pain, weakness, or fatigability might occur.

In March 2004, the veteran appeared at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO. At that time he described symptoms and
functional limitations related to the service -connected right shoulder disorder. He said that he has constant right shoulder pain that increase with use. He testified that he has some sensitivity related to one of his SFW scars, which he quantified as "just a little."

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the veteran's service medical records and all other evidence of record pertaining to the history of the service-connected right shoulder disability at issue here.

- 7 


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which service-connected disabilities adversely affect the veteran's ability to function under the ordinary conditions of daily life, and the assigned ratings are based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned. 38 C.F .R. § 4.31.

Separate diagnostic codes identify the various disabilities. If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that when a diagnostic code provides for compensation based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which rating decisions are based must adequately portray the extent of the functional loss due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones; joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate

- 8 


pathology and evidence by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. Inquiry will be directed to considerations of less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse or instability. 38 C.F.R. §§ 4.40, 4.45.

The veteran's testimony and statements are deemed competent with regard to the description of the symptoms of his disorders. Espiritu v. Derwinski, 2 Vet. App. 492
(1992)	However, these statements must be considered with the clinical evidence of
record in conjunction with the pertinent rating criteria previously set forth.

Right Shoulder Disability

The RO rated the disability, as 20 percent disabling, under Diagnostic Code 5010 5201.

Diagnostic Code 5201 pertains to limitation of motion of the arm. Under that code a 20 percent evaluation is warranted for limitation of motion of the minor arm where motion is possible to the shoulder level, or midway between the side and shoulder level. A 30 percent evaluation requires that motion of the minor arm be limited to 25 degrees from the side. 38 C.F.R. Part 4, Diagnostic Code 5201.

The Board notes that the applicable regulations contain a number of other provisions relating to the shoulder and arm. The veteran's disability could be evaluated under the criteria for ankylosis of the scapulohumeral articulation, malunion or other impairment of the humerus, or impairment of the clavicle or scapula as specified in 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

The regulations provide that normal range of motion of the shoulder is 180 degrees of forward elevation (flexion). 38 C.F.R. § 4.71, Plate I.

- 9 


The January 2003 VA examination showed flexion to 110 degrees, abduction to 95 degrees, which exceeds shoulder level, i. e. greater than 90 degrees. Such would warrant no more than a 20 percent evaluation. Additionally there is no history of recent dislocation. The current findings do not warrant a rating in excess of 20 percent

The Board has considered the functional impairment caused by the right shoulder pain as set forth in the Deluca case. The VA examiner indicated that it should be expected that the veteran would have additional pain during times of flare-up or
stressful use and that with the increased pain there would be decrease in motion, strength and some increased fatigability. However, such functional impairment would have to result in the equivalent of limitation of abduction or flexion to 25 degrees from his side. In view of the range of motion findings set forth above, the Board finds that the degree of functional impairment caused by the right shoulder pain is included in the current 20 percent rating.

As to applying the veteran's service-connected disability to other Diagnostic Codes, the Board notes that there is no medical evidence in the record that establishes that the veteran's right shoulder is ankylosed and thus application of Diagnostic Code 5200 is not appropriate. See 38 C.F.R. § 4.71a, Diagnostic Code 5200. Additionally, there is no evidence that the veteran has an impairment of the humerus or the clavicle or evidence of dislocation to warrant consideration of Diagnostic Codes 5202 and 5203, even by analogy. See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203. Accordingly, the Board finds that the preponderance of the evidence is against the veteran's claim.

SFW Scars

During the course of this appeal, VA revised the criteria by which skin disabilities are rated, effective August 30, 2002. 67 Fed. Reg. 49590-49599 (Jul. 31, 2002). Thus, the Board will analyze the veteran's claim for increase under each set of criteria to determine if one is more favorable to him. If an increase is warranted based solely on the revised criteria, the effective date of the increase cannot be

- 10


earlier than the effective date of the revised criteria. See VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The veteran's residuals of a SFW of the neck are currently rated as zero percent pursuant to the diagnostic criteria set forth at 38 C.F .R. § 4.118, pertaining to scars.

Under both the former and revised versions of Diagnostic Code 7805, a scar may be rated on limitation of function of the affected part. 38 C.F .R. § 4.118 (2002 & 2003).

Under the former criteria, Diagnostic Code 7803 provided that a superficial and poorly nourished scar with repeated ulceration warrants a 10 percent rating. Under Diagnostic Code 7804, a 10 percent rating is also warranted for a superficial scar that is tender and painful on objective demonstration. A 10 percent rating is the highest schedular evaluation assignable under the former Diagnostic Codes 7803 and 7804.38 C.F.R. § 4.118 (2002).

Under the revised criteria a 10 percent rating is also warranted for a scar that is superficial and unstable (Diagnostic Code 7803); or, is superficial and painful (Diagnostic Code 7804). A 10 percent rating is the highest schedular evaluation assignable under the revised Diagnostic Codes 7803 and 7804.38 C.F.R. § 4.118 (2003).

Diagnostic Code 7801 pertaining to scars, other than head, face, or neck, that are deep or that cause limited motion: Area or areas exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating; area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating; area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating; and area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.

- 11 


The May 2000 VA examination indicated that there were three 2-3 mm scars over the right arm and forearm and one over the right thigh. Further the examiner indicated that they were hard to see. Likewise the VA examiner in January 2003 indicated the scars were difficult to see. There is no pertinent medical evidence, which indicates that the scars are deep, tender, painful, poorly nourished, and unstable or involve repeated ulcerations. Hence, a compensable rating is not warranted under either the old or new criteria at Diagnostic Code 7803 or 7804. In a similar manner, as the record does not show that the veteran has demonstrated any functional impairment involving the right arm and forearm or right thigh as a result of his service connected scars. Thus a compensable rating under both the former and revised Diagnostic Code 7805 is not warranted. Accordingly, the Board finds that the criteria for a compensable rating for the shell fragment wound scars involving the right arm, forearm, and right thigh have not been met. In reaching these decisions, the Board has been cognizant of the "benefit of the doubt rule." However, as the evidence is not in relative equipoise, the rule is inapplicable in this case. See 38 C.F.R. § 3.102 (2004).

ORDER

An increased evaluation in excess of 20 percent for posttraumatic degenerative joint disease, right shoulder, the minor extremity, is denied.

An increased (compensable) evaluation for shell fragment wound scars, right arm and thigh is denied.

REMAND

The Board notes that subsequent to the July 2003 statement of the case, the rating criteria for the evaluation of diseases and injuries of the spine were revised effective in September 2003. The veteran has not been furnished a supplemental statement of the case informing him of the current rating criteria that became effective in September 2003. Further, it does not appear that the RO has had the opportunity to

- 12 


adjudicate the veteran's claim in conjunction with the revised criteria that became effective in September 2003.

In view of the above, this matter is REMANDED for the following actions:

The RO should re-adjudicate the claim of entitlement to increased evaluation for the service-connected cervical spine disorder to include consideration of the revised rating criteria that became effective in September 2003. If the benefit sought is not granted, the veteran should be furnished a supplemental statement of the case, which includes the revised rating criteria and an opportunity  to respond. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 V.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 13 




